(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, el juez de la Corte de Distrito de Areeibo en 25' de abril 1938, por los motivos expresados en una opinión de igual fecha, dictó una sentencia que en su parte dispositiva reza como sigue:
"Por las expuestas razones: se deelara con lugar la demanda y sin lugar la eontrademanda, y en tal virtud, se deelara nulo el contrato de hipoteca que consta por escritura número 6 de 2 de febrero de 1932 ante el Notario Gustavo Zeno Sama, otorgado por Pedro Alfonzo Rosso a favor de Manuel Valencia Estela, sobre la finca deserita en la demanda, y se ordena su cancelación en el Registro de la Propiedad de Areeibo, con costas al demandado, excluyendo ho-norarios de abogado.”
Por cuanto, los únicos errores señalados por Valencia Estela en su alegato son:
“Primero: La sentencia de la eorte inferior es contraria a derecho.
“Segundo: La sentencia de la corte inferior es contraria a la prueba prac-ticada. ’ ’
Por cuanto, aparte de que según la constante jurisprudencia de este Tribunal, la vaguedad y generalidad de los términos en que es-tán redactados dichos señalamientos por sí solos justificarían una confirmación de la sentencia apelada sin necesidad de examinar el *976argumento del apelante en apoyo de dichos señalamientos, hemos leído todo el alegato del cual se desprende que el apelante entiende:
(a) Que habiéndose, eon el dinero del apelante “según aparece de la de-claración no contradicha de don Manuel Valencia, fabricádose una casa en la finca, esa casa aprovecha y beneficia a los dueños del inmueble y al aceptar ellos la casa y su construcción nada más lógico que ellos están implícitamente ratifi-cando la gestión y por lo tanto dicha gestión les ha producido ventajas y bene-ficios por lo cual, en cuanto a esa ventaja y beneficio se refiere, debe sér reem-bolsado el demandante (sic) apelante.”
(b) “Que do un estudio que so haga de las inscripciones correspondientes a dicha finca en el registro de la propiedad no podría aparecer de dieho estudio la circunstancia que se apunta en la demanda, o sea la circunstancia de hijas naturales que María Clotilde y María Cristina Alfonzo Torres alegaban ser de Pedro Alfonzo Rosso.”
Poe, cuanto, si bien Valencia declaró que los $800 primeramente prestados por él, lo fueron para la construcción de una casa en la finca hipotecada, fuera de esto no hay nada en la prueba que indique que el dinero prestado fuera así empleado.
Pon Cuanto, de la segunda inscripción do la finca consta la exis-tencia en la misma desde julio 5, 1899 de dos ranchos para la cosecha de café.
POR cuanto, de la inscripción cuarta aparece que desdo 8 de diciembre de 1903, existían en la finca una casa de madera y de paja y un rancho cobijado también de paja.
Po.R cuanto, de la misma escritura de hipoteca por $800 otorgada a favor del demandado apelante en 28 de julio de 1927, resulta que en la finca hipotecada en aquel entonces existían: ‘ ‘. . . una casa de dos plantas, de maderas, techada de zinc, de ocho metros de frente, por ocho de fondo, con su aljibe y caja de agua; otra casa de reciente construcción, de noventa pies do frente por treinta de fondo, de ma-dera, cobijada de zinc y balcón de concreto y un aljibe y un ranchón cobijado de paja, de cinco metros de frente, por veinte de fondo, des-tinado a la recolección de tabaco.”
PoR Cuanto, en la segunda hipoteca a favor del demandado ape-lante, otorgada en 2 de febrero de 1932, se describe la finca de la misma manera sin mención alguna de ninguna nueva construcción.
Por Cuanto, a falta de prueba más robusta sobre la supuesta in-versión de los $800 originalmente prestados, no podemos asegurar que la corte de distrito al no resolver que las demandantes se habían enri-quecido a expensas del demandado apelante y que en tal virtud es-taban obligadas a reembolsar al demandado apelante en la suma de $800 o en suma alguna, cometiera error tan manifiesto que justifique *977una revocación o modificación de la sentencia apelada esto aparte de la carencia de señalamiento alguno en tal sentido.
P-OR CUANTO, entre los hechos declarados probados por el Juez de Distrito, encontramos los siguientes:
“Que esa nulidad afecta a la hipoteca otorgada a Valencia, se desprende de los siguientes heehos probados. El demandado eonoeio intimamente a Pedro Alfonzo Eosso y a su familia, incluyendo a las hijas demandantes, mucho tiempo antes de su préstamo, y antes del certificado de venta a favor de Alfonzo. Cuando se hizo el contrato de hipoteca cuya nulidad se pide, ya estaba inscrito el testamento en cuanto al legado de la finca a favor de las demandantes, como hijas de Pedro Alfonzo Eosso, y aparecía también en dicho Eegistro, que quien había rematado la propiedad en la Colecturía, era el propio padre Pedro Alfonzo Eosso. Además, a la fecha de la hipoteca, ya las demandantes tenían el, concepto de hijas legítimas, pues habían sido legitimadas por el casamiento de-Pedro Alfonzo Eosso con la madre, y no podía caber duda alguna al demandado.-de que eran sus hijas, cuando Alfonzo remató la finca de ellas.”
POR cuanto, aparte de cualquier duda sobre la cuestión discutida por el apelante en su alegato referente a si constaba claramente o no en el registro de la propiedad el status de las demandantes como hi-jas de Pedro Alfonzo Rosso, es indiscutible el conocimiento de los hechos por Yaleneia según su propia declaración como testigo, no habiendo tratado de discutir el demandado apelante este aspecto del caso.
Por tanto, se confirma la sentencia apelada que dictó la Corte de Distrito de Arecibo en abril 25, 1938.